Citation Nr: 0126442	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include a psychotic disorder, 
claimed on a direct basis and as secondary to herniated 
nucleus pulposus.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1975.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

In August 2001, the veteran testified before the undersigned 
at a Travel Board hearing conducted at the RO.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.    


FINDINGS OF FACT

1.  The veteran had complaints of back pain during service.  
No basis for such complaints was identified.  The veteran's 
separation physical examination was pertinently normal.

2.  The veteran experienced intercurrent back injuries in 
1990 and in 1995.

3.  There is no medical evidence which links the veteran's 
current back disability to his military service.    

4.  There is no medical evidence of a psychiatric disability 
during the veteran's service or for over twenty years 
thereafter.

5.  There is no medical evidence which links the veteran's 
currently claimed psychiatric disability to his military 
service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001) 

2.  A psychiatric disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability, diagnosed as herniated nucleus 
pulposus, and for a psychiatric disability.  In essence, he 
contends that the back disability began during service and 
that the psychiatric disability is secondary to the back 
disability, specifically medications taken therefor.

In the interest of clarity, a common factual background will 
be presented.  The relevant law and regulations will then be 
briefly reviewed.  The two issues on appeal will be 
separately discussed.

Factual background

The veteran's service medical records are replete with 
outpatient treatment records indicating that he complained of 
low back pain, starting in February 1974.  No structural or 
neurological abnormalities were identified.  There were 
numerous assessments of chronic lumbosacral pain.  The 
veteran reported in August 1974 that prescribed medications 
made him "nervous".  The veteran's July 1975 separation 
physical examination was negative with respect to 
musculoskeletal and psychiatric defects. 

There is no pertinent evidence of record for 15 years.  
Evidence indicates that the veteran injured his back in June 
1990 while attempting to lift a tram onto tracks at work.  
The veteran denied any history of previous back problems.  An 
August 1990 MRI study revealed a herniated disc at L5-S1, 
which was verified by an August 1990 CT scan.  The veteran 
complained of low back pain on numerous occasions thereafter.  
There was no mention of his military service or of any 
incident associated therewith in any of those treatment 
records.  

The veteran again hurt his back in March 1995 while turning 
over a heavy object at work.  He evidently filed a Worker's 
Compensation claim.  There was some discussion in the medical 
records as to whether the 1995 injury represented an 
aggravation of the veteran's 1990 injury or was a completely 
new injury.  The veteran's military service was not mentioned 
in any of those records. 

In December 1998, the veteran filed a claim with VA for 
service connection for a back disability and for "mental 
problems".  In connection with this claim, the RO obtained VA 
treatment records of the veteran, which started in January 
1998.  These records contain diagnoses of chronic low back 
syndrome and a psychiatric disability, variously diagnosed as 
depression, psychotic disorder and adjustment disorder.  

In a November 1998 treatment note, the veteran reported that 
he had been "paralyzed" in 1974 during service, and that he 
had been hospitalized for 30 days.  These records indicate 
that the veteran worked until he was unable to do so because 
of back problems and that he was depressed since July 1998 
because he was unable to take care of his family financially.  
However, in December 1998 it was observed that he had been 
"consistently vague and evasive" concerning his symptoms' 
malingering was suspected.    

In a February 1999 rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
chronic low back syndrome.  In essence, the RO determined 
that there was no evidence linking the veteran's current low 
back disability and his service.  Similarly, the RO denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder because there was no evidence of 
record relating any current psychiatric problems to the 
veteran's service.
This appeal followed.

Of record is the report of a February 2001 VA physical 
examination.  The veteran reported that in 1974, during 
service, he was cutting trees with an axe when "he went numb 
from the waist down"  He further reported that "he was 
drugged for two months and when he woke up he was in 
traction."  The veteran further stated that 
The 1974 injury caused the herniated disk which first 
appeared in 1990.  

The examining physician had been specifically asked by the RO 
to render an opinion concerning whether it was as least as 
likely as not that the veteran's current back disability was 
related to his service.  The examining physician, after 
reviewing the veteran's service medical records (and noting 
that the veteran "was seen in sick bay off and on since 
claimed injury February 1974 . . . no medical record of is 
hospitalization was noted in c-file"), responded in the 
negative.  The examining physician specifically noted that 
"when released from the military [the veteran] had no 
complaints.  Patient worked in foundry for many years.  Had 
injury in 1990 and in 1995.  Dr. [H's] notes states that [the 
veteran'] current disc herniation is a result of his recent 
injury."

The veteran testified at his August 2001 hearing that during 
service he had "stayed in traction for three months paralyzed 
from my waist down" [hearing transcript, page 3].  The 
veteran further testified that he believed that he has a 
psychiatric disability which stemmed from the medication 
which he was taking for his back disability [hearing 
transcript, page 7].  

Relevant law and regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2001).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

For certain chronic disorders, such as psychosis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge. 38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2000); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Following the point at which it is determined that all 
relevant evidence has been obtained and assistance provided 
to the claimant, it is the Board's responsibility to assess 
the credibility and the probative value of proffered evidence 
of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  

Analysis

VA's duty to notify/assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) and its implementing 
regulations became effective.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001).  
The VCAA is applicable to all claims filed on or after its 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the veteran's claims are not final and remain 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the record demonstrates that the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought.  The veteran has been 
amply informed of the requirements of law, most recently in a 
June 2001 Supplemental Statement of the Case which 
specifically apprised him of the VCAA.  The Board concludes 
that the discussions in the Statement of the Case, 
Supplemental Statements of the Case and the RO's letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, such that there has been compliance with 
VA's notification requirements under the VCAA.  

The VCAA further provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In this case, the evidence of record includes the veteran's 
service medical records, his post-service private and VA 
treatment reports, the transcript of the August 2001 Travel 
Board hearing, report of VA examination and statements by the 
veteran and his representative.  

The Board observes that during his August 2001 personal 
hearing, the veteran reported being treated at a hospital in 
Chattanooga, Tennessee shortly after he left service.  He 
further testified, however, that the hospital was no longer 
in existence and the alleged treatment records could not be 
located [hearing transcript, page 12].

Under the circumstances, the Board finds that the record as 
it stands is complete and adequate for appellate review.  A 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (l99l) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with VA's duty to 
notify and to assist mandated by the VCAA and its 
implementing regulations.

Entitlement to service connection for a back disability.

Initial matter - finality/new and material evidence

As an initial matter, the Board observes that the veteran 
filed an initial claim of entitlement to VA benefits in July 
1986.  He requested service connection for a low back injury, 
which he claimed began in June 1974.  In an October 7, 1986 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for low back strain.  The 
RO indicated that there was no evidence of a current back 
disability.  The veteran was notified of that decision by 
letter dated October 16, 1986.  He did not appeal.  In 
December 1998, the veteran again filed a claim of entitlement 
to service connection for a low back disability.  

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).  A final decision cannot be reopened unless new and 
material evidence is presented.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The RO has treated the veteran's December 1998 claim on a de 
novo basis, noting that the veteran had submitted evidence of 
a current back disability, which had been lacking in 1986.  
Notwithstanding this, the Board must address the preliminary 
matter of whether new and material evidence has been 
submitted to reopen the claim before it can address the 
actual merits of the claim.  The law is clear that "the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

In this case, the Board concludes that the veteran has 
submitted new and material evidence in the form of numerous 
treatment records which document a current back disability.  
Accordingly, the claim will be addressed on a de novo basis.  
The Board wishes to make it clear that evidence of a current 
disability, in and of itself, is not necessarily dispositive 
of the veteran's claim.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) [new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veterans injury or disability, even where it would not be 
enough to convince adjudicators to grant a claim].

Discussion

The medical evidence of record has been reviewed above.  In 
short, the veteran complained of low back pain on a number of 
occasions in 1974.  He was not hospitalized and no physical 
basis for his complaints was identified.  His 1975 separation 
physical examination was normal.  Thereafter, there were no 
back complaints or treatment until 1990, when the veteran 
injured his back at work.  He specifically denied prior back 
problems.  He again injured his back at work in 1995; again 
there was no mention of his military service.  In connection 
with his 1998 claim for VA benefits, he was examined by a VA 
physician, who specifically concluded that the veteran's 
current back disorder was not related to the veteran's 
military service.

It is clear from the above that the medical evidence 
overwhelmingly supports the proposition that the veteran's 
back complaints in service, for which no physical cause was 
identified, resolved prior to his discharge and did not 
recur.  The medical evidence clearly points to 1990 and/or 
1995 on the job back injuries as the source of  
the veteran's current back disorder.

Boiled down to its essence, the only support for the 
veteran's claim is the veteran's own statements.  The United 
States Court of Appeals for Veterans Claims has made it clear 
on a number of occasions that medical opinions by persons 
without medical training, such as the veteran, are entitled 
to no weight of probative value.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board will briefly mention the changing nature of the 
veteran's statements.  As outlined above, in connection with 
his claim for VA monetary benefits he has recently contended 
that he was "paralyzed" during service and that he was 
hospitalized in service for periods which he has variously 
stated to be 30 days, two months or three months.  The 
veteran's statements are not borne out by his service medical 
records, which do not refer either to paralysis or 
hospitalization, or by the post-service medical records, 
including the 1990 record in which the veteran specifically 
denied having any previous back problems.  In short, the 
veteran's recent statements can only be described as self 
serving and inconsistent with the remaining evidence of 
record.  See Madden, supra.  The Board finds the veteran's 
recent statements to be lacking credibility.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disability.  The benefit sought on 
appeal is accordingly denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include a psychotic disorder, claimed on a 
direct basis and as secondary to a herniated nucleus 
pulposus.

As an initial matter, the Board is unclear whether the 
veteran seeks service connection for a psychiatric disability 
strictly on a secondary basis or whether he also seeks 
service connection on a direct basis (i.e. that it began 
during service) [see the hearing transcript, page 7].  The 
undersigned attempted to clarify the matter during the August 
2001 hearing; the veteran's answer was unclear [see the 
hearing transcript, page 12]. The Board will accordingly 
address the veteran's claim on both a direct and a secondary 
basis.

The Board observes in passing that a VA treatment note in 
December 1998 called into question whether the veteran in 
fact had a psychiatric disability and expressed suspicions of 
malingering.  For the purpose of this decision, the Board 
will accept at face value the diagnoses of an acquired 
psychiatric disability found elsewhere in the recent 
treatment records.  The Board will accordingly operate on the 
premise that the sought-after disability in fact exists.  Cf. 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) [service 
connection may not be granted in the absence of a currently 
diagnosed disability].

Addressing the matter of secondary service connection first, 
it is clear that the veteran's claim must be denied on that 
basis, because the veteran does not have any service-
connected disabilities.  As explained in detail above, 
service connection is not in effect for the back disability 
which forms the basis for the veteran's secondary service 
connection claim.  In the absence of a service-connected 
disability, his claim of entitlement to service connection on 
a secondary basis obviously fails.

With respect to direct service connection, there is no 
evidence that the veteran had a psychiatric disability during 
service.  The veteran specifically denied being treated for a 
psychiatric disability during service [hearing transcript, 
page 7].  His service medical records similarly do not 
indicate psychiatric diagnoses or treatment.
While it is true that the veteran at one point during service 
complained of feeling "nervous" due to medications 
administered for his complaints of back pain, there is no 
indication that these complaints were ever perceived by 
medical personnel as constituting a psychiatric disorder. 

Moreover, there are no complaints of psychiatric problems for 
over twenty years after the veteran left service.  When such 
complaints began, in 1998,  moreover, they were attributed to 
financial stresses caused by unemployment, not to the 
veteran's military service or any incident thereof.

To the extent that the veteran may be contending that his 
current psychiatric disability began during military service, 
it is now well established that as a lay person without 
medical training, he is not competent to render opinions on 
medical matters such as diagnosis or etiology, calling for 
specialized medical knowledge. See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu, 2 Vet. App. at 494-5.

In summary, for the reasons and bases expressed above, the 
Board concludes that
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability on either a direct or a secondary 
basis.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a back disability is denied.

Service connection for a psychiatric disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

